Citation Nr: 0835908	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right ankle disability.

2.  Entitlement to an initial rating higher than 40 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2003 to December 
2004.
This matter comes before the Board of Veterans' Appeals 
(Board) from June 2005 and August 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and awarded a 20 percent 
disability rating for a low back disability, and granted 
service connection and awarded a 10 percent disability rating 
for a right ankle disability, each effective December 28, 
2004.  By a December 2007 rating decision, the RO increased 
the disability rating for the veteran's low back disability 
from 20 percent to 40 percent disabling, effective December 
28, 2004.  As the 40 percent rating is less than the maximum 
available rating, the issue remains on appeal.  AB v. Brown, 
6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In an August 2008 statement, received prior to the date of 
the scheduled hearing, the veteran canceled the August 2008 
hearing before the Board for which he had been scheduled, due 
to his not being able to take time off from work, and 
requested that the hearing be rescheduled.  The Board finds 
that the veteran's request to reschedule the hearing was 
timely and made for good cause.  As he has not yet been 
afforded a subsequent opportunity for a hearing before the 
Board, the RO should schedule such a hearing. 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel board 
hearing in connection with his appeal 
to be held at the RO in Huntington, 
West Virginia.




The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

